Opinions of the Colorado Supreme Court are available to the
         public and can be accessed through the Judicial Branch’s homepage at
           http://www.courts.state.co.us. Opinions are also posted on the
           Colorado Bar Association’s homepage at http://www.cobar.org.


                                                      ADVANCE SHEET HEADNOTE
                                                                     July 2, 2018

                                      2018 CO 65

No. 18SA113, In the Matter of the Title, Ballot Title and Submission Clause for proposed
initiatives 2017-2018 #178, #179, #180 and #181

      The action of the Title Board for proposed initiatives 2017-2018 #178, #179, #180

and #181 is affirmed by operation of law. See C.A.R. 35(b).
                     The Supreme Court of the State of Colorado
                     2 East 14th Avenue • Denver, Colorado 80203

                                      2018 CO 65

                          Supreme Court Case No. 18SA113
               Original Proceeding Pursuant to §1-40-107(2), C.R.S. (2017)
                          Appeal from the Ballot Title Board

            In the Matter of the Title, Ballot Title and Submission Clause
             for Proposed Initiatives 2017-2018 #178, #179, #180 and #181
                     “Regulation of Oil and Gas Development”

                                      Petitioner:

                                     Janette Rose,

                                           v.

                                     Respondents:

                       John Brackney and Guillermo DeHerrera,

                                          And

                                      Title Board:

                  Suzanne Staiert, Glenn Roper and Jason Gelender.

                        Action Affirmed by Operation of Law
                                       en banc
                                     July 2, 2018


Attorneys for Petitioner:
Tierney Lawrence LLC
Edward T. Ramey
Martha M. Tierney
      Denver, Colorado
Attorneys for Respondens:
Brownstein Hyatt Farber Schreck, LLP
Jason R. Dunn
David B. Meschke
       Denver, Colorado

Attorneys for the Title Board:
Cynthia H. Coffman, Attorney General
Matthew D. Grove, Assistant Solicitor General
      Denver, Colorado




PER CURIAM.



                                          2
1   ¶1    Chief Justice Coats, Justice Márquez, and Justice Boatright are of the opinion that

2   the action of the Title Board should be affirmed.

3   ¶2    Justice Hood, Justice Gabriel and Justice Hart are of the opinion that the action of

4   the Title Board should be reversed.

5   ¶3    The action of the Title Board setting a title for ballot initiatives numbered 2017-

6   2018 #178, #179, #180, and #181 is therefore affirmed by operation of law.




                                                3